MEMORANDUM **
Jusak Tory Lie and Anastasia Yovita Shinta Indrayani, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen because the motion was filed more than 35 months after the BIA’s March 30, 2005 order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish grounds for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling is available “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
In light of this disposition, we do not consider petitioners’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.